Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  	The information disclosure statements (IDSs) submitted on 01/20/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0098675 A1) in view of Ishii (US.2007/0040983 A1).

 	Pertaining to claim 1, Chang et al. discloses A display screen (see figs. 1-5) comprising a display panel (20a, see fig. 2A), at least one control chip (12, see figs. 1-2), and a chip on film (COF) (10a, see figs. 2-8) disposed corresponding to the at least one control chip (12), the COF i(10a) s used to connect the display panel (20a) and the 
 	But, Chang et al. does not explicitly teach wherein two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit.  
 	However, Ishii teaches wherein two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit.  (See paragraph [0078]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two of the plurality of connection points are provided with a lead end respectively, and the two lead ends are used for connecting an external test circuit in the device of Chang et al. based on the teachings of Ishii in order to provides an electro-optical device capable of easily performing a test after an element substrate and a counter substrate are bonded to each other and having a small size, a method of testing the electro-optical device, and an electronic apparatus including the electro-optical device (Summary).

 	Pertaining to claim 2, Chang et al., wherein each COF (10a) has a plurality of first connection pins (13) electrically connected to the display panel (20a) and a plurality of second connection pins (23) electrically connected to the control chip (12), wherein the plurality of second connection pins (23) are in one-to-one (see paragraph [0029]) 

 	Pertaining to claim 3, Chang et al., wherein the plurality of second connection pins (23) are connected in one-to-one correspondence with sources of the plurality of thin film transistors in the COF (23).  

 	Pertaining to claim 4, Chang et al., wherein the plurality of second connection pins (23) are arranged in parallel (see figs. 5-7) along a first direction, and electrical signals connected by the two adjacent second connection pins (23, 24) are logically adjacent, wherein the first direction is parallel (see paragraph [0027]) to one of side edges of the display panel (21).  

 	Pertaining to claim 5, Chang et al., as modified by Ishii discloses wherein the lead ends comprise a first lead end and a second lead end (the first and second 102 of Ishii), wherein the first lead end and the second lead end (102 of Ishii) are respectively disposed on two connection points (see paragraph [0078], lines 12-18 of Ishii), and electrical signals connected by the two connection points are logically adjacent (see fig. 1 of Ishii).

 	Pertaining to claim 6, Chang et al. as modified by Ishii discloses wherein the first lead end (102 of Ishii) is disposed at a first connection point disposed along the first 

 	Pertaining to claims 7 and 8, Chang et al., as modified by Ishii wherein the display screen (see paragraph [0121], lines 2-7 of Ishii) further comprises a protective film (53, see paragraph [0077] of Ishii) covering the lead ends (the end of 102 of Ishii).
 	But, Chang et al. does not explicitly teach wherein the protective film is an electrically insulating material and insulating paint
 	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protective film out of an electrically insulating material and insulating paint, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use for the purpose of providing reduce cost and eliminates condensation. In re Leshin, 125 USPQ 416.

 	Pertaining to claim 9, Chang et al., as modified by Ishii wherein the display panel is a liquid crystal display panel (110R, 1110B and 1110G, see paragraph [0151] of Ishii).

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2020/0098675 A1) in view of Ishii (US.2007/0040983 A1) as applied to claim 1 above, and further in view of Min et al. (US 2019/0244906 A1).
 
Pertaining to claim 10, Chang et al., and Ishii disclose all the claimed limitations except wherein the display panel is an organic light emitting diode display panel.
 	However, Min et al. teaches wherein the display panel is an organic light emitting diode display panel. (See paragraph [0035]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a display panel is an organic light emitting diode display panel in the device of Chang et al. based on the teachings of Min et al. in order to provides Semiconductor package such as chip-on film (COF) package and display driver integrated circuit package used in display device such as TV and mobile phone.

Response to Arguments
6.         Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
            Applicant argued that the chip 12 does not provide with lead ends for connecting with a test circuit to test electrical properties of the COF 10a.
            In response to the above argument, this argument is not persuasive, because Lead‐out terminals are respectively provided on two of the multiple connection points, which are used to connect the external crash test circuit, (see paragraph [0078]).
 	Nothing has been changed in the claim language, the Examiner has used the same prior art as best the examiner is able to ascertain the claimed invention (see also the rejection used in the office action). Therefore, the prior art of Schroeder et al. with the combination of prior arts Chang et al. and Ishii meet the Applicant’s claim limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al. (CN 105632382 A) and Son et al. (US 2001/0050431). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848